DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Harman on 5/10/2021.
In regards to claims 11-19, please cancel claims 11-19.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Ten (10) sheets of formal drawings were filed on 2/26/2019 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to prior art of Blazer 2017/0031121US. 

Blazer does not teach “wherein the multi-fiber unit tube includes a spring push that is configured in such a way that a first portion of the at least one rollable optical fiber ribbon entering the spring push is formed in a substantially circular shape and flattens out such that a second portion of the at least one rollable optical fiber ribbon exiting the spring push is formed in a substantially flat shape;  a jacket surrounding the at least one multi-fiber unit tube; and a multi-fiber ferrule connected to an end of the second portion of the at least one rollable optical fiber ribbon, wherein the multi-fiber ferrule has a plurality of guide holes corresponding to the plurality of optical fibers in the at least one rollable optical fiber ribbon, and wherein the multi-fiber ferrule is connected to the end of the second portion of the at least one rollable optical fiber ribbon by having the ends of the optical fibers of the second portion of the at least one rollable optical fiber ribbon inserted into the guide holes” along with other limitations as recited in claim 1.
Claims 3 and 5-9 depends on claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SUNG H PAK/Primary Examiner, Art Unit 2874